DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 15 are allowed. Claim 2 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A maintenance notification system comprising: an accumulation unit configured to collect and accumulate status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles, the status information including information relating to a maintenance history for each of the plurality of vehicles; a generation unit configured to generate index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulation unit, the index information including a correlation between the drive history information and wear of a vehicle component; a first estimating unit configured to estimate a state of a target vehicle that is subjected to the maintenance on a basis of at least one of the status information and the drive history information of the target vehicle; a second estimating unit configured to estimate a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; an identification unit configured to select index information to be used for identifying a timing for maintenance of the target vehicle from among the index information generated by the generation unit on a basis of at least one of the status information and the drive history information of the target vehicle, and identify the timing for maintenance of the target vehicle and a content using the state of the target vehicle estimated by the first estimating unit, the tendency of maintenance by the user of the target vehicle estimated by the second estimating unit, and the selected index information; and a notification unit configured to provide a notification relating to the maintenance on a basis of the timing for the maintenance and the content that are identified by the identification unit, wherein a content of the notification is switched in accordance with a ratio of a maintenance frequency by the user him/herself and a maintenance frequency by a person other than the user such as a factory person.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A method for controlling a maintenance notification system, the method comprising: collecting and accumulating status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles, the status information including information relating to a maintenance history for each of the plurality of vehicles; generating index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulating, the index information including a correlation between the drive history information and wear of a vehicle component; estimating a state of a target vehicle that is subjected to the maintenance on a basis of the status information and the drive history information of the target vehicle; estimating a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; selecting index information to be used for identifying a timing for maintenance of the 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A non-transitory computer readable medium storing a program for causing a computer to function as: an accumulation unit configured to collect and accumulate status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles, the status information including information relating to a maintenance history for each of the plurality of vehicles; a generation unit configured to generate index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulation unit, the index information including a correlation between the drive history information and wear of a vehicle component; a first estimating unit configured to estimate a state of a target vehicle that is subjected to the maintenance on a basis of the status information and the drive history information of the target vehicle; a second estimating unit configured to estimate a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; an identification unit configured to select index information to be used for identifying a timing for maintenance of the target vehicle from among the index information generated by the generation unit on a basis of at least one of the status information and the drive history information of the target vehicle, and identify the timing for maintenance of the target vehicle and a content using the state of the target vehicle estimated by the first estimating unit, the tendency of maintenance by the user of the target vehicle estimated by the second estimating unit, and the selected index information; and a notification unit configured to provide a notification relating to the maintenance on a basis of the timing for the maintenance and the content that are identified by the identification unit, wherein a content of the notification is switched in accordance with a ratio of a maintenance frequency by the user him/herself and a maintenance frequency by a person other than the user such as a factory person.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666